Citation Nr: 0801992	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  95-37 033	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  He died on August [redacted], 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim of entitlement 
to service connection for the above noted conditions.  These 
two issues were the subject of a January 2006 Board decision.  
However, an August 2007 order of the United States Court of 
Appeals for Veterans Claims (Court) vacated that decision, 
and dismissed the veteran's appeal, due to the death of the 
veteran.  An additional issue of entitlement to service 
connection for an acquired psychiatric disorder, which was 
remanded in that same January 2006 Board decision, was 
granted by a June 2007 RO decision, and is therefore no 
longer in appellate status.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1965 to May 1967. 

2.	In August 2007, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island, that the appellant died on August [redacted], 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  It is noted that the Court as well 
dismissed the veteran's appeal by an August 2007 order, due 
to the veteran's death.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


